DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2008/0200946A1, “Braun”) in view of Lubock et al. (US 2015/0133989A1, “Lubock”) in view of Dubrul et al. (US 2010/0036481).
Regarding claim 35, Braun discloses a method of manufacturing an implant assembly including providing a braid (32; [0075]; Fig. 10) having first filaments and first openings that collectively define a first porosity. A mesh component (38) is coupled onto at least a proximal region of the braid and includes second filaments and second openings that collectively define a second porosity permitting blood flow therethrough. However, Braun does not disclose that a form is inserted into an end of the braid such that the braid is positioned around the form or that the second porosity is less than the first porosity.
In the same field of endeavor, occlusion devices, Lubock teaches a braided structure (12; [0084]) that is formed by having a mandrel or mold disposed therein [0122]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of 
Braun discloses that the mesh component is sufficient to achieve full occlusion of the region in which it is located [0077]. In the same field of endeavor, occluding devices, Dubrul teaches braided occluder (40) that includes a portion having a covering that allows only small particles to pass through. The braided portion including the covering includes a smaller pore size than the other braided portion [0108]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the proximal region of the tubular braid of Braun with a second porosity that is less than the first porosity, as taught by Dubrul, to provide means for allowing only small particles to pass that are not detrimental [0108].
Allowable Subject Matter
Claim(s) 36-40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose coupling a second mesh component to a tubular braid or closing a first end of the tubular braid before inserting the form. 
Claim(s) 21-34 is/are allowed. The closest prior art does not disclose or suggest a method of manufacturing an implant assembly wherein an end of the tubular braid is closed and coupling a mesh component onto at least a proximal region of the implant. The closest prior art includes Rosqueta et al. (US 2009/0287294A1) which discloses a device that includes steps for manufacturing a tubular braid and presetting its shape. The manufacturing further discloses closing both ends of the implant via a plug or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hewitt et al. (US 2014/0358178A1) discloses a cerebral vasculature device that includes a tubular braid having pore sizes within the claimed range of 1µm to about 400µm. Kusleika et al. (US 6,325,815, “Kusleika”) discloses a tubular braid including a method of manufacturing by using a molding element. Zaver et al. (US 2007/0233175) discloses a method of manufacturing a braided device having a closed end but does not expressly disclose the step of closing the end. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771